Filed 6/26/14 P. v. Kelley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Plumas)
                                                            ----


THE PEOPLE,                                                                                  C073133

                   Plaintiff and Respondent,                                   (Super. Ct. No. CRF1200637)

         v.

JEFFREY LEE KELLEY,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         On August 3, 2012, Carl Rouse contacted the Plumas County Sheriff’s Office and
reported that his Harley Davidson motorcycle and some of his tools were taken from his
storage unit. Several latent finger prints were collected from the storage unit.



                                                             1
       Several days later, Rouse contacted the sheriff’s department again and advised that
defendant was attempting to sell Harley Davidson motorcycle parts. Rouse drove by
defendant’s residence and watched defendant sanding a motorcycle fender that matched
the make and color of his stolen motorcycle. Law enforcement also went to defendant’s
residence and saw defendant “assembling a Harley Davidson motorcycle to a Paco frame
and engine.” Law enforcement confirmed the Harley Davidson parts being used were
from Rouse’s stolen motorcycle.
       Law enforcement contacted defendant, who claimed he did not know the
motorcycle parts were stolen. Defendant first said he purchased the parts after seeing
them advertised in the “Big Nickel,” by someone named “Terry.” Terry lived in Reno,
Nevada. Law enforcement contacted Terry and confirmed that he did not sell the Harley
Davidson parts to defendant.
       Defendant was arrested and subsequently charged with second degree burglary
(Pen. Code, § 459 -- count one), grand theft of personal property (Pen. Code, § 487, subd.
(a) -- count two), and buying, receiving, concealing, selling or withholding a stolen
vehicle (Pen. Code, § 496, subd. (d) -- count three). Defendant pled no contest to count
three in exchange for five years of probation and 365 days in county jail (defendant
would also serve a probation violation in case No. M1200056, concurrent to that jail
term). In exchange for his plea, the remaining charges were dismissed.
       Defendant was sentenced to three years of probation, ordered to serve 365 days in
county jail, awarded 226 days of custody/conduct credit, and ordered to pay various fines
and fees. Following a restitution hearing, defendant was ordered to pay direct restitution
to Rouse in the amount of $9,112.25.
       Defendant appeals.
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requesting the court to

                                              2
review the record and determine whether there are any arguable issues on appeal.
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                       MURRAY               , J.



We concur:



      BLEASE                , Acting P. J.



      HULL                  , J.




                                             3